office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c cc intl b01 ------------ genin-154178-05 uil date number info release date via air mail -------------------------- ------------------------- ------------------------------- dear ----------------- this is in response to your letter dated date regarding the application of the convention between the government of the united_states of america and the government of the republic of italy for the avoidance of double_taxation with respect to taxes on income and the prevention of fraud and fiscal evasion signed at rome on date the treaty as amended by the protocol signed at rome on date the protocol to u s social_security_benefits received by a u s citizen resident in italy we regret that we never received your letter dated date article of the treaty provides that pensions and other similar remuneration beneficially derived by a resident of a contracting state in consideration of past employment shall be taxable only in that state article of the protocol provides that social_security payments and similar public pensions not covered by article government service of the treaty are covered by article article of the treaty provides however that notwithstanding any provision of the treaty with the exception of article a contracting state may tax its citizens as if there were no treaty article a of the protocol provides that the provisions of article of the treaty shall not affect the benefits conferred by a contracting state under article of the protocol to residents of the other contracting state who are nationals of that other state even if they are also nationals of the first-mentioned state accordingly under article of the treaty the united_states may tax u s social_security_benefits paid to a u s citizen who is a resident of italy but not a national of italy as if there were no treaty the united_states may not however tax u s social_security_benefits paid to a u s citizen who is both a resident of italy and a national of italy this information_letter is advisory only and has no binding effect on the internal_revenue_service it is intended for informational purposes only and does not constitute a ruling if you would like a definitive determination concerning a particular set of facts you must comply with the requirements for obtaining a private_letter_ruling that are set forth in revproc_2005_1 2005_1_irb_1 please call ---------------------if you have any further questions sincerely m grace fleeman senior counsel office of associate chief_counsel international macro form rev department of the treasury - internal_revenue_service
